Citation Nr: 1110035	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-38 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to June 8, 2005.  

2.  Entitlement to an initial evaluation in excess of 50 percent for the major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1993.  The reported dates of service are not in dispute; however, they are unverifiable based upon the available record. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the RO, which denied entitlement to a TDIU rating and an August 2005 rating decision which granted service connection for MDD and assigned a 50 percent rating for the MDD, effective December 3, 2004 (the subsequent October 2008 Board decision granted an earlier effective date of March 10, 2004, for assignment of 50 percent rating for MDD).

In October 2008, the Board, in pertinent part, denied the Veteran's claim for entitlement to a rating in excess of 50 percent for the MDD.  The Board remanded the issue of entitlement to a TDIU rating for the period prior to June 8, 2005, for additional development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In September 2009, the Court granted a Joint Motion to vacate the October 2008 decision with regard to the denial of a rating in excess of 50 percent for the MDD and remanded that matter for further development.  To that end, in the Joint Motion, the parties acknowledged that the Veteran did not intend to appeal the Board decision with regard to the remaining issues.

The issue of entitlement to an initial rating in excess of 50 percent for the MDD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Beginning May 13, 2004, the evidence of record demonstrates that the Veteran is precluded from maintaining substantially gainful employment solely as a result of his service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability for the period beginning May 13, 2004 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled by information provided to the Veteran in correspondence from the RO dated in October 2002 and November 2005 .  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that no duty to provide section 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement with the assigned ratings for his disabilities (including denial of a TDIU rating) in a notice of disagreement, no further duty to inform the Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, examinations have been performed, and all available evidence has been obtained in this case.  Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in a March 2006 letter.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

TDIU

Laws and Regulations

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2010)

Where a veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service- connected disability; and unemployability, in service- connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extra- schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341 (2010).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).




Factual Background and Analysis

The record shows that the Veteran is currently service-connected for status post stent placement with coronary artery( 30 percent, effective January 30, 2001; 60 percent, effective November 12, 2004); MDD (50 percent, effective March 10, 2004); lumbosacral strain with degenerative disc disease (10 percent, effective July 14, 1999; 40 percent, effective March 20, 2003); hemorrhoids ( non-compensable, effective July 14, 1999; 20 percent, effective March 15, 2003); radiculopathy left lower extremity with L4-S1 disc bulge (10 percent, effective July 14, 1999; 20 percent, effective June 8, 2005);  radiculopathy right lower extremity (10 percent, effective July 14, 1999); hypertension (10 percent, effective September 1, 1993; 20 percent, effective April 14, 1999; 10 percent, effective January 30, 2001); bilateral pes planus (non-compensable, effective July 14, 1999); and, pancreatitis (30 percent, effective July 14, 1999; non-compensable, effective March 1, 2005).

Thus, as of March 20, 2003, the Veteran meets the rating criteria outlined above for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  Therefore, the determinative issue is whether he is incapable of securing and following substantially gainful employment because of his service-connected disabilities.

Following a March 2003 VA examination, the physician concluded that "because of his multiple medical problems, the Veteran would most likely not be able to perform the duties required of a 'hard manual labor' job; however, he probably could perform 'light manual duty' or 'desk work.'"  He noted that per the Veteran's report, he had been declared disabled by Dr.W.G.; however, the VA examiner opined that the Veteran might possibly be limited to jobs that allowed for decreased mobility.  A review of the January 2002 statement of Dr. W.G. found no declaration by that physician that the Veteran was unemployable; only that the Veteran reported that he last worked in March 2001.

In a May 2004 private treatment record, Doctor M.T. noted the Veteran had coronary artery disease (CAD) with recurrent angina symptoms, chronic low back pain with frequent exacerbation, chronic pancreatitis, hypertension, depression and schizophrenia.  The physician concluded that because of the multiple medical problems, the Veteran could not be employed and be productive.  In a subsequent May 2004 private treatment record, Doctor M.B. concluded that the Veteran was unemployable due to his chronic cardiac disorder.  In a June 2004 private treatment record, Dr. D.B.A. reported that the Veteran was permanently and totally disabled due to chronic pancreatitis, heart disease and hernia.  As a result, the physician concluded that the Veteran was unfit for employment.

The probative question in TDIU claims is whether service-connected disabilities alone preclude a claimant from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment, and, as noted above, is generally shown when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.

Based on this review of the record, it is clear that effective May 13, 2004, the Veteran was not suited for full time employment due to his service-connected disabilities.  Hence, the Board will grant the claim for a TDIU, starting May 13, 2004, the date the Veteran met the schedular requirements and was shown unemployable due to his service-connected disabilities.  Prior to that date, the Veteran was not shown to be unemployable due to his service-connected disabilities.  In this regard, in the March 2003 VA examination report, the physician concluded that the Veteran would most likely not be able to perform the duties required of a "hard manual labor" job.  However, the Veteran could perform "light manual duty" or "desk work."  Absent sufficient evidence to support the claim of unemployability prior to May 13, 2004, the Board declines to set an earlier date for the award of TDIU.

	(CONTINUED ON NEXT PAGE)



ORDER

Effective May 13, 2004, a total disability rating based on individual unemployability (TDIU) is granted, subject to the regulations controlling the disbursement of VA monetary benefits.



REMAND

In the September 2009 Joint Motion, the parties agreed that in the October 2008 decision, the Board failed to give adequate reasons and bases to support its decision.  Specifically the parties agreed that the Board failed to adequately explain why the Veteran was not entitled to a higher rating given medical evidence of record documenting Global Assessment of Functioning (GAF) scores indicative of severe impairment.  

The Board is aware that the March 2004, December 2004 and September 2005 VA treatment records document diagnosis of MDD with psychotic features with assigned GAF scores that range from 48 to 50.  However, in a December 2005 VA mental disorders examination report, the examiner noted Axis I diagnoses of major depressive disorder by history and possible malingering.  It was also noted that the Veteran reported odd symptoms typically not seen in psychiatric patients and that further psychological testing and a review of the claims file were required to complete the assessment.  

In a follow-up January 2006 VA examination, the Veteran was administered the Minnesota Multiphasic Personality Inventory (MMPI) and the Beck Depression Inventory as a measure of his symptoms.  On the MMPI he reported symptoms that suggested extreme symptomatology with rare combinations of symptoms and unusual hallucinations.  His total score of 21 on the Noah Forensic Assessment of Symptoms test was well above the cut-off score of 4 and was suggestive of an exaggeration of his symptoms.  In the addendum report the examiner concluded that based upon the Veteran's presentation on examination in December 2005 and follow-up testing it was not possible to provide a diagnosis, a GAF score, or an opinion as to functional impairment without relying on mere speculation.  It was further noted that the evaluation and testing were consistent with significant symptom exaggeration and that performance raised the question of possible malingering.  Therefore, the opinion is inadequate and the Veteran must be provided with an additional VA examination and opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that an "examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").

Given the Veteran's essential contention that his MDD has increased in degree of impairment in light of the conflicting evidence of record, the Board finds that a more contemporaneous VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to remand a case back to the RO for a new examination when the claimant asserts that the disability in question has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), the need for additional evidence regarding his claim.  This letter should reflect all appropriate legal guidance.  See e.g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO should contact the Veteran and obtain the names and addresses, and approximate dates of recent treatment of all medical care providers, VA and non-VA that treat him for MDD.  After he has signed the appropriate releases, recent or previously unidentified records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for a VA psychiatric examination to be conducted by a psychiatrist or psychologist.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Review Examination for Mental Disorders.  Following the examination, and a review of the file, the examiner must specifically indicate which of the following paragraphs best describes the degree of impairment caused by the MDD:

(a)  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or

(b)  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; or 

(c)  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; or

The psychiatrist or psychologist must address all the evidence of record and explain the relationship between GAF scores and actual degree of impairment caused by the MDD. If the psychiatrist or psychologist cannot resolve this issue without resorting to speculation, then a detailed medical explanation as to why this is so (why is the relationship/diagnosis unknowable?), must be provided; otherwise, the examination will be deemed inadequate and the case will be returned for an additional VA examination and opinion.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2010).

5.  After completion of all indicated development, the Veteran's claim should be readjudicated in light of all the evidence of record.  The Veteran and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


